NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2009-1078


                               MONSANTO COMPANY
                          and MONSANTO TECHNOLOGY LLC,

                                                       Plaintiffs-Appellees,

                                             v.

                                      LOREN DAVID,

                                                       Defendant-Appellant.


      Gregory H. Lantier, Wilmer Cutler Pickering Hale and Dorr LLP, of Washington, DC,
argued for plaintiffs-appellees. With him on the brief were Paul R.Q. Wolfson, Seth P.
Waxman, and Shirley Cassin Woodward. Of counsel was Joseph C. Orlet, Husch
Blackwell Sanders LLP, of St. Louis, Missouri.

      Bruce E. Johnson, Cutler Law Firm, P.C., of West Des Moines, Iowa, argued for
defendant-appellant.

Appealed from: United States District Court for the Eastern District of Missouri

Judge Henry E. Autrey
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-1078


                            MONSANTO COMPANY
                       and MONSANTO TECHNOLOGY LLC,

                                                     Plaintiffs-Appellees,

                                         v.

                                  LOREN DAVID,

                                                     Defendant-Appellant.




                                  Judgment


ON APPEAL from the       United States District Court for the
                         Eastern District of Missouri

in CASE NO(S).           4:04-CV-425

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, LINN and MOORE, Circuit Judges).

                         AFFIRMED. See Fed.Cir.R.36.


                                         ENTERED BY ORDER OF THE COURT




DATED October 14, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk